                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                    Case No.: 7:19-cv-164-D

GREG BUSCEMI, KYLE KOPITKE and                      )
WILLIAM CLARK                                       )
                                         Plaintiffs )
Vs.                                                 )
                                                    )
KAREN BRINSON BELL in her official capacity         )
as Executive Director of the North Carolina State   )
Board of Elections and Ethics Enforcement,          )
____________________________________Defendant___)

              MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS
            MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION

       COME NOW the Plaintiffs by and through counsel and file this memorandum of law in

support of their Motion seeking for Preliminary and Permanent Injunction and state as follows:

                          I. REQUIREMENTS FOR PRELIMINARY
                              AND PERMANENT INJUNCTION:

       In Winter v. NRDC, Inc. 555 U.S. 7 (2008) the Supreme Court stated that “[a] plaintiff

seeking a preliminary injunction must establish that he is likely to succeed on the merits, that he

is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities

tips in his favor, and that an injunction is in the public interest.” 555 U.S. at 20.1




1
        The standard for a permanent injunction is essentially the same as for a preliminary
injunction with the exception that for a preliminary injunction the plaintiff must only show a
likelihood of success on the merits whereas a permanent injunction can only be issued after the
plaintiff has achieved actual success.

      Plaintiffs contend that Defendant cannot offer any facts that would entitle them to a
judgment in their favor and that, therefore, the court should enter a permanent injunction.

                                                   1

           Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 1 of 26
          The facts establishing plaintiffs’ likelihood of success on the merits are addressed in

subsequent sections of this memorandum.            The factors establishing the remaining three

requirements for injunctive relief are examined below.

                                 I-A: Avoiding Irreparable Harm:

          Plaintiffs’ claims all relate to requirements that must be satisfied in order to be able to

participate in the 2020 general elections. The right to participate in elections is one of the most

fundamental rights in our democracy, and there is no substitute for denial of a person or party its

right to participate in an election. "The loss of First Amendment freedoms, for even minimal

periods of time, unquestionably constitutes irreparable injury." Elrod v. Burns, 427 U.S. 347, 373

(1976).

          As the court explained in Barr v. Galvin, 584 F. Supp. 2d 316, 321 (D. Mass. 2008), “[n]o

damages or other legal remedy can compensate for a missed election.”

                                        I-B: Harm to Others:

          Participation in elections by additional Unaffiliated Candidates cannot harm anyone. The

relief requested in Counts I-A/B and III will only enable the Plaintiffs Kyle Kopetik and Greg

Buscemi to be included on the ballot and will allow all voters to have more choices. The relief

requested in Count II will only ensure that Plaintiff William Clark and other voters will be able to

vote for the person of their choice. Surely, this relief cannot cause harm to anyone.

                                     I-C: The Public Interest::

          No one can seriously dispute the proposition that the public interest is served by having a

full spectrum of candidate choices and the unrestricted right to vote for the persons of one’s choice’

The relief requested in this action does nothing but further the public interest by providing voters

with choices. Furthermore, protection of Plaintiffs’ constitutional rights serves the interests of the



                                                   2

             Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 2 of 26
public. See League of Women Voters of N.C. v. N.C., 769 F.3d 224, 248 (4th Cir. 2014)

(“[U]pholding constitutional rights serves the public interest.”).2

             II. STANDARD OF JUDICIAL REVIEW OF ELECTION LAWS:

       The general standard for evaluating constitutional challenges to state election laws was

articulated by the Supreme Court in Anderson v. Celebrezze, 460 U.S. 780 (1983) and restated in

Burdick v. Takushi, 504 U.S. 428 (1992). As initially stated in Anderson, the “Anderson/Burdick”

test imposes the following requirements.3

       “[The court] must first consider the character and magnitude of the asserted injury
       to the rights protected by the First and Fourteenth Amendments that the plaintiff
       seeks to vindicate. It then must identify and evaluate the precise interests[4] put
       forward by the State as justifications for the burden imposed by its rule. In passing
       judgment, the Court must not only determine the legitimacy[5] and strength of each

2
        The early issuance of a ruling on the constitutionality of the challenged provisions of the
election code will also be in the public interest because it will alert the General Assembly in time
to address statutory infirmities in the upcoming legislative session.
3
       Bracketed footnotes in the quote from Anderson were not in the original but are citations
to authorities construing key terms from the Anderson standard.
4
        An abstract statement of interest does not satisfy this requirement See Saieg v. City of
Dearborn, 641 F.3d 727, 736 (6th Cir. 2011) (“The defendants must do more than assert interests
that are important in the abstract.”) (Emphasis added). As the court stated in Ohio State Conf. of
the NAACP v. Husted, 768 F.3d 524, 7545 (6th Cir. 2014),

       “Once a court has determined that a law burdens voters, under Anderson-Burdick those
       burdens must be weighed against "the precise interests put forward by the State as
       justifications for the burden imposed by its rule," taking into consideration "the extent
       to which those interests make it necessary to burden the plaintiff's rights." Anderson,
       460 U.S. at 789 (emphasis added). Put differently, the state must articulate specific,
       rather than abstract state interests, and explain why the particular restriction imposed
       is actually necessary, meaning it actually addresses, the interest put forth.” Id. at 545
       (Emphasis added)
5
        In Fulani v. Krivanek, 973 F.2d 1539 (11th Cir. 1992), the Eleventh Circuit made this point
very forcefully when, in rejecting Florida’s attempt to justify a ballot access schema that required
minor party and independent candidates to file nominating petitions and pay a fee to have those
petition signatures verified to gain ballot access whereas the candidates of major parties were not
required to pay such a fee, the court observed:

                                                  3

           Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 3 of 26
       of those interests; it also must consider the extent to which those interests make it
       necessary [6] to burden the plaintiff's rights. Only after weighing all these factors is
       the reviewing court in a position to decide whether the challenged provision is
       unconstitutional.” 460 U.S. at 789. (Emphasis added) 7


       “The problem is that the state has plucked these interests from other cases without
       attempting to explain how they justify the discriminatory classification here at issue.”
       Id. at 1542.

Likewise, in Libertarian Party of Ohio v. Blackwell, supra, the Sixth Circuit rejected Ohio’s
proffered justification for its new party petition requirements on the basis that …

       “The State has made no clear argument regarding the precise interests it feels are
       protected by the regulations at issue in the case, relying instead on generalized and
       hypothetical interests identified in other cases.” 462 F.3d at 593.

As the Supreme Court emphasized in United States v. Virginia, 518 U.S. 515, 116 S. Ct. 2264, 135
L. Ed. 2d 735 (1996) when examining Virginia’s justification for keeping V.M.I. an all-male
institution, “The justification must be genuine, not hypothesized or invented post hoc in response
to litigation.” 518 U.S. at 533. The court is not required to accept the state’s proffered interest
“if it appears that the stated interests are not the actual interests served by the restriction."
Edenfield v. Fane, 507 U.S. 761, 768 (1993)
6
         Although Anderson does not impose the “least restrictive means” requirement of
strict scrutiny, at the conclusion of the opinion the Court stated:

       “If the State has open to it a less drastic way of satisfying its legitimate interests, it
       may not choose a legislative scheme that broadly stifles the exercise of fundamental
       personal liberties." 460 U.S. at 806 (Emphasis added)

In Obama for Am. v. Husted, 697 F.3d 423 (6th Cir. 2012), the Sixth Circuit specifically emphasized
the word “necessary” in its summary statement of the Anderson-Burdick test requirements. There,
the court emphasized that the State had failed to produce any evidence that there were any problems
with the pre-existing system that would be cured by the challenged statute, See Id. at 433, and the
new statute was therefore not necessary.
7
        Although Burdick quoted the now famous language from Anderson, and is generally
credited with having adopted it, it went on to state:

       “Under this standard, the rigorousness of our inquiry into the propriety of a state
       election law depends upon the extent to which a challenged regulation burdens First
       and Fourteenth Amendment rights. Thus, as we have recognized when those rights are
       subjected to "severe" restrictions, the regulation must be "narrowly drawn to advance
       a state interest of compelling importance." 504 U.S. at 434



                                                   4

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 4 of 26
       Although the Anderson/Burdick test is commonly characterized as a “balancing” test, in

his concurring opinion in Crawford v. Marion County Election Board, 553 U.S. 181 (2008)

Justice Scalia characterized the test as a “two-track” test in which the court first analyzes the

burden on plaintiffs, independent of any asserted state interest. If this analysis leads the court to

conclude that the burden is severe, the court must then apply strict scrutiny.8

                                        III: COUNT I-A:
                       III-A: The SIGNATURE REQUIREMENT
                     Of NCGS §163A-1005(a)(1) is Unconstitutionally
                     Burdensome for Candidates for Statewide Office:

       III-A-1: NCGS §163A-1005(a)(1) Imposes
       an Unconstitutional Burden on Unaffiliated
       Candidates for Statewide Office:




See also Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442, 451-52 (2008)
(“Election regulations that impose a severe burden on associational rights are subject to strict
scrutiny, and we uphold them only if they are "narrowly tailored to serve a compelling state
interest."); Norman v. Reed, 502 U.S. 279, 289 (1992) (“[A]ny severe restriction [on ballot access
must] be narrowly drawn to advance a state interest of compelling importance”); Lerman v. Board
of Elections, 232 F.3d 135, 145 (2nd Cir. 2000) (“When state election laws subject speech,
association, or the right to vote to "'severe' restrictions, the regulation must be 'narrowly drawn to
advance a state interest of compelling importance.'")

8
       Justice Scalia’s analysis is neither new or novel. In McLaughlin v. North Carolina Bd. of
Elections, 65 F.3d 1215 (4th Cir. 1995), the court also analyzed the limits of the application of the
Anderson/Burdick test and explained:

       “When facing any constitutional challenge to a state's election laws, a court must
       first determine whether protected rights are severely burdened. If so, strict scrutiny
       applies. If not, the court must balance the character and magnitude of the burdens
       imposed against the extent to which the regulations advance the state's interests.”
       Id. at 1221. (Emphasis added)




                                                  5

           Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 5 of 26
       The number of petition signatures required of a candidate for statewide office established

by NCGS §163A-1005(a)(1) is more than six times the number of petition signatures required of

a party seeking recognition under the provisions of NCGS §163A-950(a)(2). In DeLaney v.

Bartlett, 370 F. Supp. 2d 373 (M.D. N.C. 2004) the court held that it was unconstitutional for the

State to require a greater number of petition signatures from a candidate for statewide office than

is required to form a new political party. In reaching its conclusion, the Court explained:

       “[I]n 2002, a candidate seeking statewide office as the sole representative of a "political
       party" would be placed on the ballot after obtaining approximately 32,000 fewer
       signatures than if he ran without a party affiliation. … Consequently, the statutory
       scheme discourages a candidate who wishes to be unaffiliated in favor of the formation
       of a political party, whatever its size or motivation.” Id. at 276. 9, 10

Significantly, when Delaney was decided, the difference between the petition signature

requirement for an Unaffiliated Candidate to be voted on by the voters of the entire state and the

signature requirement to qualify a new party was only approximately 32,000 signatures. Under

current law, that difference is in excess of 58,000 signatures. Delaney compels the conclusion that

NCGS §163A-1005(a)(1) is excessively burdensome and unconstitutional.11


9
       When DeLaney was decided, NCGS §163-122(a)(1) [now §163A-2005(a)(1)] required
Unaffiliated Candidates for statewide offices to file petitions containing the signatures of “two
percent (2%) of the total number of registered voters in the State” and NCGS §169-96(a)(2) [now
§163A-950(a)(2)] provided for the formations of a new political party by submitting petitions
containing the signatures of “two percent (2%) of the total number of voters who voted in the most
recent general election for Governor."
10
       In response to Delaney, the General Assembly amended NCGS §163-122(a)(1) to match
the requirements of NCGS §163-96(a)(2), but the 2017 amendments to the two statutes restored
the mismatch that Delaney held to be unconstitutional.
11
         Defendant may argue that, because it is now relatively easy to form a new party and become
its candidate, the candidate-Plaintiffs do not need to be Unaffiliated Candidates. However, the
viability of this alternative was rejected in Storer v. Brown, 415 U.S. 724 1974), where the Court
flatly rejected the notion that an independent could be forced to seek ballot access by establishing
a new political party. In reaching this conclusion, the Court said:



                                                   6

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 6 of 26
       Although Delaney should be found to be dispositive of the issue12, the following sections

also support the conclusion that NCGS §163A-1005(a)(1) is unconstitutional.

       III-A-2: NCGS §163A-1005(a)(1) Has Been Held
        to Be Unconstitutionally Burdensome:

       In Greaves v. State Bd. of Elections, 508 F. Supp. 78 (E.D. N.C. 1980) the court held North

Carolina’s statute for Unaffiliated Candidate seeking statewide office13 to be unconstitutional

based on the fact that North Carolina’s petition signature requirement was far in excess of the

requirement of other states [see Id. at 81]. The Court emphasized that:

       “North Carolina stands out dramatically among the 50 states in establishing an
       onerous burden on ballot access; its [] requirement is twice as high as the next
       highest state's, and … more than six times as high as the number required by the
       highest fixed-number state.” Id.14

       “[T]he political party and the independent candidate approaches to political activity
       are entirely different and neither is a satisfactory substitute for the other. A new
       party organization contemplates a statewide, ongoing organization with distinctive
       political character. Its goal is typically to gain control of the machinery of state
       government by electing its candidates to public office. … For the candidate himself,
       it [forming a new party as opposed to running as an independent candidate] would
       mean undertaking the serious responsibilities of qualified party status… such as the
       conduct of a primary, holding party conventions, and the promulgation of party
       platforms. But more fundamentally, the candidate, who is by definition an
       independent and desires to remain one, must now consider himself a party man,
       surrendering his independent status. Must he necessarily choose the political party
       route if he wants to appear on the ballot in the general election? We think not."”
       415 U.S. at 745-746
12
         Significantly, in DeLaney, the court also rejected the contention that North Carolina’s
Unaffiliated Candidate petition signature requirement was necessary to either “avoid ballot clutter”
or force a candidate to show a “modicum of support” — the two most commonly asserted
justification for petition signature requirements.
13
       NCGS 163A-1005(a)(1) was codified as NCGS §163-122(a)(1) when Greaves was
decided.
14
        In Greaves the court specifically examined the statutory requirements of other states in
reaching its conclusion. After discussing the factors to be considered in determining the
constitutionality of the North Carolina statute, the Court said:



                                                 7

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 7 of 26
       Although, as a result of the 2017 amendment to §163-122(a)(1), the formula for

determining the petition signature requirement for Unaffiliated Candidates has been changed since

Greaves was decided15, the same considerations that led the court to hold the old requirement

unconstitutional in Greaves exist today.

       III-A-3: States are Obligated to Provide all Candidates
       With a FEASIBLE Means of Achieving Ballot Inclusion


       “[T]he present case is not a close one.

       “Of the 50 states, 24 require nominating petitions with a fixed number of signatures
       for an independent candidate for President to gain a place on the ballot. Of these
       24, 22 require 10,000 or fewer signatures, one requires 20,000, and one requires
       25,000. Twenty-six states require a fixed percentage, either of registered voters or
       of the number of votes cast in the last election. Of these 26, 20 require less than
       5%, 5 require 5%, and North Carolina requires 10%.” 508 F. Supp. at 81

For purposes of this case, it is relevant that, as shown in Plaintiffs’ Exhibit ___: of the 50 states,
32 require nominating petitions with a fixed or capped number of signatures for an independent
candidate for President to gain a place on the ballot. Of these 32, 30 require 10,000 or fewer
signatures, one caps its requirement 15,000, and one requires 25,000. Thirteen states require
petition signatures based on a percentage of either the number of registered voters or of the number
of votes cast in the last election. Of these 13, eight require less than the 1.5% required by North
Carolina. [Of the remaining five states: three have petition signature requirements that have never
been used because they have a fee payment alternative that is always used; one bases its petition
requirement on a percentage of independent voters and one bases its petition requirement on the
votes cast for the winning candidate for statewide office and are therefore not relevant to an
analysis of North Carolina’s requirement.]

        Judicial consideration of the practices of other states is clearly appropriate in an
examination of the constitutionality of a state statute. See Libertarian Party of Ohio v. Blackwell,
462 F.3d 579 (6th Cir. 2006) (Holding Ohio’s new party petition signature requirement to be
unconstitutional in large part based on the fact that, in the preceding 10 years, Ohio had the fewest
number of ballot qualified minor parties of the eight most populous states.); Lee v. Keith, 463
F.3d 763 (7th Cir. 2006) (holding an Illinois’ signature requirement unconstitutional based on the
fact that other states with significantly lower signature requirements had not experienced any of
the problems that Illinois claimed its requirements were needed to avoid.)
15
        Under NCGS §163-122(a)(1), statewide candidates had to collect signatures equal in
number to 2 percent of the number of votes last cast for governor. Under NCGS §163A-1005(a)(1)
the requirement is 1.5 percent of the number of votes cast for governor.


                                                  8

           Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 8 of 26
       States must provide all candidates with a feasible means of achieving ballot inclusion.16 In

accessing the constitutionality of a challenged statute, it is appropriate to look to historical

evidence of the success in achieving ballot inclusion under the provisions of a challenged statute.17

As the evidence shows, only three presidential candidates have, since 1892, satisfied petition

signature requirements in excess of 5,000 – Eugene McCarthy in 1974; John Anderson in 1980

and Ross Perot in 1992. [Winger Exhibit A]

       The need for a feasible means for Unaffiliated Candidates can be included on the ballot as

candidates for President is further found in Libertarian Party of Ohio v. Blackwell, 462 F.3d 579

(6Th Cir. 2006) where the court said:

       [I]t is important to note that the state's interests in regulating an election cannot
       trump the national interest in having presidential candidates appear on the ballot in
       each state. In the context of the presidential election, ‘state-imposed restrictions
       implicate a uniquely important national interest." Anderson, 460 U.S. at 794-95,
       103 S.Ct. 156418. Strict ballot access requirements imposed by states have an


16
       In Storer v. Brown, 415 U.S. 724 (1974) the Supreme Court emphasized that:

       “[A]lthough the citizens of a State are free to associate with one of the two major
       political parties, … the State must also provide feasible means for other political
       parties and other candidates to appear on the general election ballot.” 415 U.S. at 728
       (Emphasis added)
17
        See Storer v. Brown, 415 U.S. 724, 742 (1974) ("Past experience will be a helpful, if not
always an unerring, guide: it will be one thing if independent candidates have qualified with some
regularity and quite a different matter if they have not." )
18
       The full statement from Anderson reads:

       “[I]n the context of a Presidential election, state-imposed restrictions implicate a
       uniquely important national interest. For the President and the Vice President of
       the United States are the only elected officials who represent all the voters in the
       Nation. Moreover, the impact of the votes cast in each State is affected by the votes
       cast for the various candidates in other States. Thus in a Presidential election a
       State's enforcement of more stringent ballot access requirements, including filing
       deadlines, has an impact beyond its own borders. Similarly, the State has a less
       important interest in regulating Presidential elections than statewide or local

                                                 9

           Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 9 of 26
       impact beyond their own borders, placing some limits on a state's prerogative to
       regulate its elections. Moreover, as opposed to state or local elections, the outcome
       of a presidential election largely will be determined by voters outside a state's
       borders, reducing the importance of the state's administrative concerns.” 462 F.3d
       at 594

       III-A-4: North Carolina’s “Write-In” Candidate
       Alternative Does Not Save §163A-1005(a)(1)
       From a Finding That it is Unconstitutional:

       The courts have repeatedly rejected the argument that write-in candidacy is a

constitutionally sufficient alternative to satisfying a petition requirement and appearing on

the ballot. See Anderson v. Celebrezze, 460 U.S. at 799 n.26 ("We have previously noted that this

opportunity [to cast a write-in vote] is not an adequate substitute for having the candidate's name

appear on the printed ballot."); Curry v. Buescher, 394 Fed. Appx. 438, 448, fn. 13 (10th Cir. 2010)

(“The Supreme Court [] has clearly stated that the option of pursuing a write-in candidacy is not

an adequate substitute for having the candidate's name appear on the printed ballot.") Duke v.

Cleland, 954 F.2d 1526, 1536 (11th 1992) (“The Supreme Court [] has recognized that the

opportunity to run as a write-in candidate is not an adequate substitute for having one's name




       elections, because the outcome of the former will be largely determined by voters
       beyond the State's boundaries." 460 U.S. 794-95.


                                                10

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 10 of 26
printed on the ballot.")19, 20

        III-A-5: “Strict Scrutiny” is the
        Applicable Standard of Review:

        Under the NCGS §163A-1005(a)(1) the petition signature requirement for statewide

candidates is approximately 71,54521. It is inarguable that collecting the number of valid signatures

required by NCGS §163A-1003(a)(1) imposes a severe burden on statewide candidates.22




19
        In Lubin v. Panish, 415 U.S. 709 (1974), the Court characterized as "dubious at best" the
intimation that a write-in provision was an acceptable means of ballot access:

        "The realities of the electoral process… strongly suggest that 'access' via write-in
        votes falls far short of access in terms of having the name of the candidate on the
        ballot…. That disparity would, itself, give rise to constitutional questions…." Id.
        at 719 n. 5.
20
        In considering the constitutionality of a write-in candidacy as the only alternative to
satisfying the petition requirements of NCGS §163A-2005, it is noteworthy that NCGS §§163A-
979/980 provides party candidates for inclusion on the ballot for primary elections with the
alternatives of either paying a filing fee or satisfying a petition signature requirement. That is,
North Carolina has recognized the sufficiency of a fee option to satisfy any justification it may
assert for a petition signature requirement. However, the North Carolina statutes do not provide
Unaffiliated Candidates with a fee payment option. In this respect, North Carolina’s statutory
scheme violates principles of Equal Protection by giving one class of candidates – those seeking
the nomination of a recognized party – a means of being included on the ballot that is not available
to another class of candidates – those seeking ballot access as Unaffiliated Candidates.

21
        North Carolina’s petition signature requirement for statewide office is the highest of any
state not having a fee option and almost twice as high as the next highest state (Arizona) which
has no filing fee option. [Plaintiffs’ Exhibit A]

        Eleven states. (Alabama, Arkansas, Colorado, Florida, Hawaii, Nebraska, Nevada, New
Mexico, North Dakota, South Dakota and Virginia) have separate statutes fixing the petition
requirements for candidates for president that are different than those applicable to other statewide
offices. Of these, three, Florida, California and Texas, have higher petition requirements than
North Carolina, for Independent presidential candidates than for other statewide offices.
22
       According to Richard Winger, to satisfy any significant petition signature requirement a
candidate must collect from 1.5 to 1.75 times the number of signatures required. Furthermore,
according to Winger, to satisfy any significant petition signature requirement a candidate must

                                                 11

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 11 of 26
       As discussed supra, a statute that imposes a severe burden on ballot access is subject to

strict scrutiny. While the Supreme Court has not set forth a clear test for what constitutes a severe

burden, in Storer v. Brown, 415 U.S. 724 (1974) the court asked "could a reasonably diligent

independent candidate be expected to satisfy" the suspect regulation. 415 U.S. at 742. In Storer v.

Brown, the Court further emphasized that “[p]ast experience will be a helpful, if not always an

unerring, guide: it will be one thing if independent candidates have qualified with some regularity

and quite a different matter if they have not." Id. As the Sixth Circuit stated in Libertarian Party

of Ky. v. Grimes, 835 F.3d 570, 574 (6th Cir, 2016), “[t]he hallmark of a severe burden is exclusion

or virtual exclusion from the ballot.”

       In McLaughlin v. North Carolina Bd. of Elections, 65 F.3d 1215 (4th Cir. 1995) the Fourth

Circuit specifically noted that:

       “[] strict scrutiny can apply to laws which "make it difficult, but not impossible, for a
       new political party to obtain a position on the ballot. Greidinger v. Davis, 988 F.2d
       1344, 1352 (4th Cir. 1993)” Id at fn. 7 [Emphasis added]

Thus it is evident that because, NCGS §163A-2005(a)(1) imposes a severe burden on Unaffiliated

Candidates to be elected by a statewide vote, strict scrutiny is the applicable standard of review.

                   III-B: Limiting Ballot Access to Candidates Who Are
                       “QUALIFIED VOTERS” is Unconstitutional
                           as to Candidates for Federal Offices.




engage the services of paid signature collectors at a rate of from $2.00 to $3.50 per signature
(whether valid of not.) Richard Winger states that when petition signature requirements exceed
10,000 they rarely succeed without using the services of professional organizations. [Winger
Report P:5-6] Therefore, even assuming that a candidate could collect 10,000 valid signatures, the
cost of satisfying the requirements of NCGS 162A-1005(a)(1) would likely be between $180,000
and approximately $367,000. By any standard, for a candidate running for the office of President
and having to meet the petition signature requirements of all states, this financial cost represents a
severe burden.

                                                  12

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 12 of 26
       By its terms, NCGS §163A-1005(a) only provides a means of ballot access for Unaffiliated

Candidates who are “qualified voters.” However, it is well established that imposing such a

requirement violates the U.S. Constitution when applied to candidates for federal office because

it imposed a “qualification” that is not expressly included in the Constitution.23

       States have no authority to impose any qualifications not found in the U.S. Constitution on

candidates for federal office. See e.g. Cook v. Gralike, 531 U.S. 510, 527 (2001) (Justice. Kennedy

concurring) (States “simply lack[] the power to impose any conditions on the election of Senators

and Representatives, save neutral provisions as to the time, place, and manner of elections pursuant

to Article I, §4.”); Cartwright v. Barnes, 304 F.3d 1138, 1142 (11 Cir, 2002) (“States may not

impose additional qualifications for election to the House of Representatives beyond those

contained in the Qualifications Clause.”)




23
       Article II, Section 1 of the United States Constitution provides that:

       No person except a natural born citizen, or a citizen of the United States, at the time
       of the adoption of this Constitution, shall be eligible to the office of President;
       neither shall any person be eligible to that office who shall not have attained to the
       age of thirty-five years, and been fourteen years a resident within the United States.

Article 2, Section 2, clause 2. of the United States Constitution provides that:

       “No Person shall be a Representative who shall not have attained to the Age of
       twenty five Years, and been seven Years a Citizen of the United States, and who
       shall not, when elected, be an Inhabitant of that State in which he shall be chosen.”

Article 2, Section 3, clause 2. of the United States Constitution likewise provides that:

       No person shall be a Senator who shall not have attained to the Age of thirty
       Years, and been nine Years a Citizen of the United States, and who shall not,
       when elected, be an Inhabitant of that State for which he shall be chosen.

Pursuant to the above cited sections, a Senator or Representative only has to be a resident of a
State “when elected.”

                                                 13

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 13 of 26
       The courts have specifically held that any requirement that a candidate be a registered voter

as a precondition to being a candidate for federal office is per se unconstitutional. Of particular

significance, in Campbell v. Davidson, 233 F.3d 1229 (10th Cir. 2000), the Tenth Circuit

specifically held that a Colorado statute requiring that candidates for the U.S. House of

Representatives be registered voters was unconstitutional because it impermissibly imposed a

qualifying requirement not found in the Constitution.

       Also relevant is the fact that “[a]n undue burden, which essentially removes all realistic

chance for a … independent candidate to ever access the general election ballot, cannot be justified

by any state interest, regardless of how compelling the interest may be.” Libertarian Party of N.D.

v. Jaeger, 659 F.3d 687, 694 (8th Cir. 2011).(Citations omitted). Because NCGS §163A-1005(a)

only allows North Carolina “qualified voters” to be Unaffiliated Candidates, non-residents, such

as Plaintiff Kyle Kopetik, can never satisfy its requirements.

       WHEREFORE, Plaintiffs ask that the court enter its judgment:

       a.      Finding that in limiting its application to “qualified voters” NCGS §163A-1005

               imposes an unconstitutional requirement on non-resident Unaffiliated Candidates

               for the office of U.S. President

       b.      Finding that the petition signature requirement of NCGS §163A-1005(a)(1)

               imposes an unconstitutional burden on Unaffiliated Candidates for the office of

               U.S. President.

       c.      Directing Defendant to include KYLE KOPITKE on the ballot for the 2020 general

               election as a candidate for U.S. President. 24


24
       A court has no authority to re-write the flawed provisions of a statute or statutory schema.
See Virginia v. American Booksellers Association, 484 U.S. 383, 397 (1988) (“[W]e will not

                                                  14

            Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 14 of 26
       d.      Awarding Plaintiffs attorney’s fees and costs.

                                        IV: COUNT I-B:
                         The SIGNATURE REQUIREMENT
                    Of NCGS §163A-1005(a)(2) is Unconstitutionally
                   Burdensome for Candidates for U.S. Representative
                            For North Carolina District 7:

       Plaintiff Greg Buscemi adopts by reference the argument asserted in Section III-a-1 and

contends that DeLaney v. Bartlett precludes Defendant from imposing a petition signature

requirement on him as an Unaffiliated Candidate for U.S. Representative for North Carolina

District 7 than are required by NCGS §163A-950(a)(2) to form a new political party.

       WHEREFORE, Plaintiffs ask that the court enter its judgment:

       a.      Finding that the petition signature requirement of NCGS §163A-1005(a)(1)

               imposes an unconstitutional burden on Unaffiliated Candidates for the office of

               U.S. Representative for North Carolina District 7.

       b.      Directing Defendant to include GREG BUSCEMI on the ballot for the 2020 general

               election as a candidate for U.S. Representative for North Carolina District 7.

       c.      Awarding Plaintiffs attorney’s fees and costs.

                                          V: COUNT II:

rewrite a state law to conform it to constitutional requirements.) Structural flaws in a statute can
only be corrected by the legislature, and, until the legislature acts, the court has a duty to fashion
relief that frees a plaintiff from the burden imposed by unconstitutional statutes.

        The courts have consistently held that where an impediment to ballot access is found to be
unconstitutional, the proper relief is to order that the injured party be given access to the ballot
either by ordering the state to recognize the party or ordering the state to include a candidate on
the ballot. See Williams v. Rhodes, 393 U.S. 23 (1968) (ordering Independent Party candidate
placed on the ballot after finding the state election law provisions failed to provide a
constitutionally proper means of access to the ballot.); McCarthy v. Briscoe, 429 U.S. 1317 (1976)
(Upholding lower court order placing a plaintiff’s name on the ballot as an appropriate remedy
where the State has failed to provide constitutionally appropriate means of access to the ballot.)

                                                 15

            Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 15 of 26
               V-A: Limiting Write-in Candidacy to Candidates Who Are
                     “QUALIFIED VOTERS” is Unconstitutional
                         as to Candidates for Federal Offices.

       By its terms, NCGS §163A-1006 only provides a means of ballot access for Write-in

Candidates who are “qualified voters.” However, it is well established that imposing such a

requirement violates the U.S. Constitution when applied to candidates for federal office because

it imposes a “qualification” that is not expressly included in the Constitution

       Plaintiffs incorporate by reference the arguments asserted in section III-B

                      V-B: North Carolina’s Write-In Candidate Petition
                           Signature Requirement is Not Necessary
                             For EACH Candidate for an Office:

       From a ballot standpoint, the only consequence of having any number of candidates satisfy

the requirements to be a write-in candidate for a particular office is that one “write-in candidate”

line will appear on the ballot.

       Voters can only cast a vote for one candidate for any specific office. Therefore, if one

candidate (and candidate) for an office satisfies the requirement for adding a “write-in candidate”

line on the ballot, that line can be used to vote for any unlisted candidate for that office. That is,

regardless of whether one or 25 candidates qualify as write-in candidates, only one write-in

candidate line will be included on the ballot. Therefore, when viewed from the perspective of ballot

construction, there is no justification for requiring that each write-in candidate separately satisfy

the petition signature requirements of NCGS §163A-1006.

                      V-C: North Carolina’s Write-in Candidate Statute
                          Unconstitutionally Limits Voting Rights:

       NCGS §163A-1006 requires every prospective write-in candidate to file a candidate

petition and provides that votes cast for candidates who have not satisfied this requirement will not

be counted.
                                                 16

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 16 of 26
       In Dixon v. Maryland State Administrative Bd. of Election Laws, 878 F.2d 776 (4th Cir.

1989) the Fourth Circuit considered a challenge to a Maryland statute that provided that any write-

in candidate who fails to pay Maryland's required filing fee and become certified will neither be

considered an official candidate nor have reported the write-in votes cast for him. In holding

Maryland’s statute unconstitutional the Court said:

       “[W]e … can conceive of no basis whatsoever for conditioning the reporting of
       write-in votes either on payment of such a fee or on certification of candidates.”
       878 F.2d at 785 (Emphasis added)

Although the statute at issue in Dixon was a filing fee requirement and the North Carolina statute

is a candidate petition statute, this is a distinction without a difference because both impose a

requirement predict to having write-in votes counted.

                                    V-D: Standard of Review:

       Cases involving the deprivation of the right to have one’s vote counted have “traditionally []

been examined under strict scrutiny.” Southwest Voter Registration Educ. Project v. Shelley, 344

F.3d 882, 899 (9th Cir. 2003) (Emphasis added) (Criticizing the District Court’s application of the

Anderson/Burdick test.).

                                          V-E: Analysis:

        As the Supreme Court put it in Reynolds v. Sims, 377 U.S. 533, 555 (1964) “[t]he right to

vote freely for the candidate of one's choice is of the essence of a democratic society, and any

restrictions on that right strike at the heart of representative government.” “Supporting a political

party or candidate of one's choosing is a fundamental right protected under the First Amendment.”

Murphy v. Cockrell, 505 F.3d 446, 453 (6th Cir 2007). Moreover, the right to have one’s vote

counted enjoys the same constitutional protections as the right to vote in the first place. See United

States v. Mosley, 238 U.S. 383, 386 (1915) (Stating that it is “unquestionable that the right to have



                                                 17

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 17 of 26
one’s vote counted is as open to protection by Congress as the right to put a ballot in a box.)

(Emphasis added); United States v. Classic, 313 U.S. 299, 315 (1941) (“[W]ithin the right [to vote]

secured by the Constitution, is the right of qualified voters within a state to cast their ballots and

have them counted…”). Based on these principles, a voter has a fundamental right to vote for

whomever they want, whether the candidate’s name is on the ballot or the vote is cast for a write-

in candidate who has not satisfied the requirements of NCGS §163A-1006, and to have that vote

counted.

       Also relevant is the fact that, pursuant to NCGS §163A-1007, a write-in candidate line will

only be included on the ballot for those offices for which a candidate has satisfied the petition

requirements of NCGS §163A-1006. This means that voters cannot cast write-in votes for any

candidate for a given office unless at least one candidate has satisfied the requirements of §163A-

1006. However, in Dixon v. Maryland, supra, the Court said:

       “It is apodictic that a vote does not lose its constitutional significance merely
       because it is cast for a candidate who has little or no chance of winning. Nor do we
       think it loses this character if cast for a non-existent or fictional person, for surely
       the right to vote for the candidate of one's choice includes the right to say that no
       candidate is acceptable.” 878 F.2d at 782. [Emphasis added]

       WHEREFORE, Plaintiffs ask that the court enter its judgment:

       a.      Finding that NCGS §163A-1006 imposes an unconstitutional requirement on

               write-in candidates and unconstitutionally interferes with the right of voters who

               cast a write-in vote for candidates who have not satisfied the requirement of

               NCGS §163A-1006 to have their votes counted.

       b.      Finding that NCGS §163A-1007 unconstitutionally limits the rights of voters.

       c.      Directing that North Carolina include a “write-in candidate” line for each office

               on the ballot.


                                                 18

            Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 18 of 26
       d.      Enjoining Defendant from refusing to count write-in votes for candidates who

               have failed to satisfy the requirements of NCGS §163A-1006.

       e.      Awarding Plaintiffs attorney’s fees and costs.

                                       VI: COUNT III:
                         The FILING DEADLINE Requirements
                             For Unaffiliated Candidates are
                            Unconstitutionally Burdensome:

       Filing deadlines applicable to NCGS §163A-979 (relating to candidate filing fees) and

NCGS §163A-980 (relating to the filing of petitions in lieu of the payment of fees) operate by

reference to the date of the primary election. Prior to the amendments in 2018, the North Carolina

primary was held in May. Under the amended statute, North Carolina primary elections occur held

“[o]n Tuesday next after the first Monday in March preceding each general election to be held in

November…” NCES §163A-700(b). Therefore the date for all filings whose due date was is

established by reference to the date of the primary elections is now two months earlier than it was

under prior law. For all the reasons discussed below, Plaintiffs contend that the filing deadlines

applicable to NCGS §163A-979 and §163A-980 are unconstitutional when applied to Unaffiliated

Candidates.

       NCGS §§163A-1005(a)(1)-(2) (2018) provides that Unaffiliated Candidates signature

petitions “must be filed with the State Board of Elections on or before 12:00 noon on the day of

the primary election.” As noted above, primary elections are now held on Tuesday next after the

first Monday in March preceding each general election to be held in November.

       Under the pre-2018 statute, NCGS §163-122, Independent Candidates had to file their

petitions with the NCSBE had until mid-May to file their petitions with county election officials.

That is, the 2018 amendments accelerated the Independent Candidate petition filing date by two

months. The new filing deadline is unconstitutional for three reasons:
                                                19

            Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 19 of 26
        FIRST: In Greaves v. State Bd. of Elections, 508 F. Supp. 78 (E.D. N.C. 1980) the court

considered (and held unconstitutional) the Independent Candidate petition filing deadline. Under

the law as it existed at that time, NCGS §163-12225 required that Unaffiliated Candidate petitions

had to be submitted to the Board by the last Friday in April before the general election. In holding

the statute unconstitutional, the Court particularly analyzed challenged statute by comparing its

requirements to those relating to the designation of the candidates of newly recognized parties.

        When Greaves was decided, to qualify as a recognized party, a new party was required to

file its signature petitions with the State Board of Elections “before 12:00 noon on the first day of

June preceding the day on which is to be held the first general State election in which the new

political party desires to participate.” NCGS §163-96(a)(2)26. The candidates of newly recognized

parties are nominated by conventions and had to be certified to the State Board of Elections “not

later than the first day of July prior to the general election.” NCGS §163-98. In Greaves, the court

said:

        “North Carolina grossly discriminates against those who choose to pursue their
        candidacies as independents rather than by forming a new political party.” 508 F.
        Supp. at 82.27

The court went on to explain:

        “The state's interest in ensuring the integrity of the ballot is presumably fully served
        by requiring new parties to choose their candidates by July 1; no reason for
        imposing substantially more burdensome requirements on independent candidates
        has been presented.” 508 F. Supp. at 83.

25
       Statutory references in the discussion of cases decided before the 2018 revision of the
North Carolina Election Code are to the statute numbers in effect at the applicable time and
referenced in the cited opinions.
26
        The filing date for new parties is still the first day of June. NCGS §163A-950(a)(2)

27
       When Greaves was decided, the petition signature requirements to gain party recognition
was 10,000.

                                                  20

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 20 of 26
        Prior to the enactment of NCGS §163A-2005, the filing deadline for Unaffiliated

Candidates was also established by reference to the date of the primary election. However,

before the 2018 amendment, the North Carolina primary election was held in May. [NCGS §163-

1(b)] This deadline proved sufficient to satisfy all legitimate State interests. However, when the

date of the primary election was changed to March [NCGS §163A-700] the reference date (e.g.,

the date of the primary election) for the filing of Unaffiliated Candidate petitions remained

unchanged. Thus, the 2018 amendment reduces the petition signature collection time by two

months and thereby imposes an increased burden on candidates without serving any legitimate

State interest.28 The Anderson/Burdick test specifically requires a State to show the

necessity for a challenged statute. That is, while the state does not have to use the least restrictive

means to achieve its statutory purpose, in analyzing the necessity for a statute that court should consider

the availability of alternative means of achieving its objectives. In Anderson the court said:

        “If the State has open to it a less drastic way of satisfying its legitimate interests, it
        may not choose a legislative scheme that broadly stifles the exercise of fundamental
        personal liberties." 460 U.S. at 806

        SECOND: Unaffiliated candidates are generally candidates who are dissatisfied with the




28
        The adequacy of a prior law or practice is relevant to consideration of the necessity for a
challenged statute. The fact that a state's prior system did not present any problems was
specifically held to be significant in Constitution Party of New Mexico v. Duran, 1:12-cv-00325
(D. N.M. December 9, 2013) where the court determined that New Mexico’s fling deadline for
new parties to gain ballot access was unconstitutional because the state had previously had a July
deadline and had not encountered any problems. Specifically, the Court said:

        “the fact that Defendant does not present any evidence that the previous July
        deadline caused problems in the orderly conduct of elections supports a conclusion
        that the purpose of the April deadline is to discriminate against minor parties.” Id.
        at 16.


                                                    21

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 21 of 26
candidates of a recognized party and typically do not make the decision to seek office until after

the candidates of recognized parties have declared their intentions by filing their notices of

candidacy, or even after the candidates of recognized parties have chosen their candidates

through their primary elections.29 Therefore, requiring Unaffiliated Candidates to file their

signature petitions before the primary election is over deprives them of information that is vital

to their decision to become a candidate.

       THIRD: Prior to the 2018 amendments, NCGS §163-122(a) required that Unaffiliated

Candidate petitions be filed by “the last Friday in June.”30 This filing date had been in effect for

decades, and there is no evidence that there was any problem with it or any need to move the

Unaffiliated Candidate filing date up by almost four months. In the absence of any justification for

accelerating the filing date for Unaffiliated Candidates, the new filing date must be found to be

unconstitutional.

       In Cromer v. South Carolina, 917 F.2d 819 (4th Cir. 1990) the Court addressed an analogous

issue in which South Carolina amended its independent candidate petition filing statute deadline

(August 1) to require independent candidates to file a “statement of candidacy” – which was not


29
       The reason why early filing deadlines for independent are unconstitutionally burdensome
was explained in Anderson v. Celebreze where the Supreme Court said:

       “An early filing deadline may have a substantial impact on independent-minded
       voters. In election campaigns … the candidates and the issues simply do not remain
       static over time. Various candidates rise and fall in popularity; domestic and
       international developments bring new issues to center stage and may affect voters'
       assessments of national problems. Such developments will certainly affect the
       strategies of candidates who have already entered the race; they may also create
       opportunities for new candidacies.” 460 U.S. at 790-91
30
        As a practical matter, petitions had to be submitted to county election officials for
verification at least 15 days before they must be submitted to the State Board of Elections because
county election officials are given that long to verify petition signatures. See NCGS §163-
122(a)(1).

                                                22

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 22 of 26
previously required of independent candidates -- by March 30. In affirming the district court’s

ruling that the new stature was unconstitutional, the Fourth Circuit said:

       “[A]s between new (third) party candidacies and independent candidacies,
       independent candidacies must be accorded even more protection than third-party
       candidacies. This flows from the states' heightened interest in regulating the
       formation of new parties having the potential not possessed by independent
       candidacies for long-term party control of state government, in combination with
       the peculiar potential that independent candidacies have for responding to issues
       that only emerge during or after the party primary process.” 917 F.2d at 183
       (Emphasis added) (Citations omitted)

Later in its decision the Court expanded on this reasoning when it said of the March 30 filing

requirement:

       “In practical terms this means that as of March 30, the emergence of independent
       candidacies to respond to newly emerging issues, or to major party or candidate
       shifts in position … are effectively precluded.” Id. (Emphasis added)

NCGS §163A-1005(a) suffers from the same defect as the South Carolina statute because it

requires Unaffiliated Candidates to undertake the task of satisfying the petition signature

requirements of the stature long before the primary elections and before they can even know who

the prospective candidates of the major parties are.

       In Pisano v. Strach, 743 F.3d 927 (4th Cir. 2014) the Court considered the constitutionality

of North Carolina’s party qualifying petition filing deadline and said:

       “When deciding whether a state's filing deadline is unconstitutionally burdensome,
       we evaluate the combined effect of the state's ballot-access regulations. See Wood
       v. Meadows, 207 F.3d 708, 711 (4th Cir. 2000) ("When determining whether a
       given state's filing deadline unconstitutionally burdens candidates' and voters'
       rights, a court must examine that state's ballot access scheme in its entirety.").” 743
       F.3d at 933.

It is particularly relevant that in Pisano, in which the court upheld the constitutionality of the

June filing deadline for new parties, the court placed great emphasis on the fact that the deadline

came after the date of the State’s primary election. If this fact was relevant to the assessment of


                                                 23

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 23 of 26
the constitutionality of a party qualifying petition deadline, it is doubly relevant to an assessment

of a candidate petition filing deadline.

       There is no evidence that there was any problem with the pre-amendment filing deadline

established by NCGS §163-122(a) – i.e. the last Friday in June.              Therefore, there is no

justification for moving the filing date up almost four months.

       FOURTH: NCGS §163A-1253 provides that:

       “No later than 90 days preceding the North Carolina presidential preference
       primary, the chair of each political party shall submit to the State Board a list of its
       presidential candidates to be placed on the presidential preference primary ballot.”
       [Emphasis added]

Moreover, NCGS §163A-1254 provides that individual Presidential candidates seeking inclusion

on the primary ballot as candidates must submit their signature petitions “no later than 5:00 P.M.

on the Monday prior to the date the State Board is required to meet as directed by G.S. 163A-

1253.” This date is 90 days prior to the presidential primary. However, NCGS §163A-1005(a)

establishes a petition filing date for Unaffiliated Candidates for president more than eight

months before the election in which they seek to participate. There is no reason or rational

justification for this discrepancy in the requirements imposed on party candidates and

Unaffiliated Candidates.

       FIFTH: No published identified opinion has ever upheld the constitutionality of an

Independent candidate petition filing date earlier than May.31



31
        See e.g. Anderson v. Celebrezze, 460 U.S. 780 (1983) (Striking March deadline for filing
statement of candidacy and nominating petition by independent candidates.); Council of
Alternative Political Parties v. Hooks, 121 F.3d 876 (3d Cir. 1997) (Holding New Jersey’s April
filing deadline unconstitutional.); New Alliance Party of Ala. v. Hand, 933 F.2d 1568 (11th Cir.
1991) (Holding Alabama’s April filing deadline unconstitutional.); Libertarian Party of Nevada
v. Swackhamer, 638 F.Supp. 565 (D. Nev. 1986) (Holding Nevada’s April filing deadline
unconstitutional.); Staddard v. Quinn, 593 F.Supp. 300 (D. Me. 1984) (Holding Maine’s April

                                                 24

          Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 24 of 26
       WHEREFORE, Plaintiffs ask that the court enter its judgment:

       a.      Finding that petition filing deadline established by NCGS §163A-1005 imposes an

               unconstitutional requirement on Unaffiliated Candidates.

       b.      Finding that the combination of the petition signature requirements and filing

               deadlines established by NCGS §163A-1005(a)(1)-(2) impose an

               unconstitutional burden on plaintiff-candidates.32

       c.     Directing Defendant to include KYLE KOPITKE on the ballot for the 2020 general

              election as a candidate for U.S. President.

       d.     Directing Defendant to include GREG BUSCEMI on the ballot for the 2020 general

              election as a candidate for U.S. Representative for North Carolina District 7.

       e.     Awarding Plaintiffs attorney’s fees and costs.

                                                      /s/ Gregory A. Buscemi
                                                      GREGORY A. BUSCEMI
                                                      N.C. State Bar No.: 52054
                                                      Attorney for Plaintiffs
                                                      BUSCEMI LAW, PLLC
                                                      530 Causeway Dr., Ste. F-1
                                                      Wrightsville Beach, NC 28480
                                                      T: (910) 477-3742
                                                      F: (910) 208-0373
                                                      E: gbuscemi@wilmlaw.com


filing deadline unconstitutional.); Lendall v Bryant, 387 F. Supp. 397 (E.D. Ark. 1974) (Holding
Arkansas’s April filing deadline unconstitutional.); McCarthy v Kirkpatrick, 420 F. Supp 366
(W.D. Mo. 1966) (Holding Missouri’s April filing deadline unconstitutional.).
32
       It is now well established that the constitutionality of state election laws must be
determined by examining all related statutes both individually and collectively. As Justice
O’Conner explained in her concurring opinion in Clingman v. Beaver, 544 U.S. 581 (2005):

       “A court should ‘examine the cumulative burdens imposed by the overall scheme
       of electoral regulations upon the rights of voters and parties to associate through
       primary elections.... A panoply of regulations, each apparently defensible when
       considered alone, may nevertheless have the combined effect of severely restricting
       participation and competition.” Id. at 607
                                                 25

            Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 25 of 26
                                               ___/s/s/_Alan P. Woodruff___
                                               Alan P. Woodruff, Esq.
                                               Counsel for Plaintiffs
                                               3394 Laurel Lane S.E.
                                               Southport, North Carolina 28461
                                               (910) 854-0329
                                               alan.jd.llm@gmail.com

   CERTIFICATE OF COMPLIANCE WITH WORD-COUNT/PAGE LIMITS

      I HEREBY CERTIFY the foregoing includes 8,377 words and complies with the
word-count/page limit imposed by Local Rule 7.03(f).


                                               /s/ Alan P. Woodruff
                                               ALAN P. WOODRUFF

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and exact copy of the foregoing was served on
all counsel of record and interested parties via the Court’s CM/ECF e-mail notification
system on the 10th day of September, 2019.


                                               /s/ Alan P. Woodruff
                                               ALAN P. WOODRUFF




                                          26

        Case 7:19-cv-00164-D Document 15 Filed 09/10/19 Page 26 of 26
